Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Vlad Teplitskiy on 08/26/2022.
The application has been amended as follows:
Claims 1, 4, 8, 10, 16, 17 and 22-23 have been amended.
Claims 2, 18 and 19 have been canceled.
Claim 25 has been added.
----
 (Currently Amended) -----A negative pressure wound therapy system, comprising:
at least one wound dressing configured to be positioned over a wound, the at least one wound dressing comprising an electronic circuitry supported by the at least one wound dressing; and
a negative pressure wound therapy device comprising:
a negative pressure source configured to provide negative pressure to the wound via a fluid flow path connecting the negative pressure source to the at least one wound dressing; and
a controller configured to operate the negative pressure source,
wherein the electronic circuitry is configured to:
monitor a time duration during which the at least one wound dressing has been in use based on detecting an initial attainment of a negative pressure set point in the fluid flow path, and communicate to the controller a dressing usage information, and
communicate to the controller a dressing identifier unique to the electronic circuitry that comprises a mode of operation of the at least one wound dressing with the negative pressure wound therapy device and the negative pressure set point, and
wherein the controller is configured to:
automatically adjust one or more operational parameters of the negative pressure wound therapy device based on the dressing usage information,
disable operation of the negative pressure source responsive to a detection that 1) the dressing identifier indicates canisterless operation and 2) a canister is fluidically connected to the negative pressure source,
disable operation of the negative pressure source responsive to a detection that 1) the dressing identifier indicates operation with the canister and 2) the canister is not fluidically connected to the negative pressure source, and
responsive to an indication from the electronic circuitry that the time duration during which the at least one wound dressing has been in use satisfies an operational lifetime of the at least one wound dressing, disable operation of the negative pressure source and provide a dressing change indication.-------

(Canceled) 

4.  (Currently Amended) ------The negative pressure wound therapy system of claim 3, wherein the electronic circuitry is configured to initiate monitoring of the time duration during which the at least one wound dressing has been in use responsive to a determination of initial attainment of the negative pressure set point in the fluid flow path, the determination of the initial attainment being made based on one or more readings of the pressure sensor.------

8. (Currently Amended) -----The negative pressure wound therapy system of claim 7, wherein the electronic circuitry is configured to provide the indication responsive to a determination that the time duration during which the at least one wound dressing has been in use satisfies a duration threshold, the duration threshold being shorter than the operational lifetime of the at least one wound dressing.-------

10.  (Currently Amended)----- The negative pressure wound therapy system of claim 1, wherein the dressing identifier further comprises at least one of: a size of the at least one wound dressing, a leak rate of a controlled leak of the at least one wound dressing, a wound contact layer type of the at least one wound dressing, or the operational lifetime of the at least one wound dressing.-----

16. (Currently Amended) ----The negative pressure wound therapy system of claim 1, wherein:
the at least one wound dressing comprises a plurality of wound dressings, each wound dressing of the plurality of wound dressings comprising the electronic circuitry; and
the controller is configured to at least one of: automatically adjust one or more operational parameters of the negative pressure wound therapy device based on one or more time durations during which the plurality of wound dressings have been in use or generate an indication responsive to a determination that therapy settings associated with at least some wound dressings of the plurality of wound dressings are incompatible.-----

17. (Currently Amended)----- A method of operating a negative pressure wound therapy system, the method comprising:
by an electronic circuitry supported by at least one wound dressing, the at least one wound dressing configured to be positioned over a wound and connected by a fluid flow path to a negative pressure source configured to provide negative pressure to the wound: 
monitoring a time duration during which the at least one wound dressing has been in use based on detecting an initial attainment of a negative pressure set point in the fluid flow path, and
communicating a dressing usage information to a controller of a negative pressure wound therapy device and communicating to the controller a dressing identifier unique to the electronic circuitry that comprises a mode of operation of the at least one wound dressing with the negative pressure wound therapy device and the negative pressure set point; and
by the controller of the negative pressure wound therapy device:
automatically adjusting one or more operational parameters of a negative pressure wound therapy device based on the dressing usage information,
disabling operation of the negative pressure source responsive to detecting that 1) the dressing identifier indicates canisterless operation and 2) a canister is fluidically connected to the negative pressure source,
disabling operation of the negative pressure source responsive to detecting that 1) the dressing identifier indicates operation with the canister and 2) the canister is not fluidically connected to the negative pressure source, and
responsive to an indication from the electronic circuitry that the time duration during which the at least one wound dressing has been in use satisfies an operational lifetime of the at least one wound dressing, disabling operation of the negative pressure source and providing a dressing change indication.----
18. (Canceled)
19. (Canceled)

22. (Currently Amended) -----The method of claim 17, further comprising, by the electronic circuitry, providing an indication of the time duration during which the at least one wound dressing has been in use responsive to determining that the time duration during which the at least one wound dressing has been in use satisfies a duration threshold, the duration threshold being shorter than the operational lifetime of the at least one wound dressing.-----
23. (Currently Amended) ----The method of claim 17, wherein the at least one wound dressing comprises a plurality of wound dressings, each wound dressing of the plurality of wound dressings comprising the electronic circuitry, and wherein the method further comprises:
by the controller, performing at least one of: automatically adjusting one or more operational parameters of the negative pressure wound therapy device based on one or more time durations during which the plurality of wound dressings have been in use or generating an indication responsive to determining that therapy settings associated with at least some wound dressings of the plurality of wound dressings are incompatible.------


25. (New) ----The method of claim 17, further comprising, by the controller, adjusting a leak alarm threshold based on a leak rate of a controlled leak of the at least one wound dressing indicated by the dressing identifier.------

----

REASONS FOR ALLOWANCE
Claims 1, 3-12, 14-17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 20190358372 A1 and (Askem et al.) US 20120136325 A1 (Allen et al.).
Askem teaches a negative pressure wound therapy (NPWT) system as detailed in the previous action. The current examiner’s amendment incorporates the allowable dependent claims 2 and 18 into their respective independent claims. Askem fails to teach, alone or in combination, the controller is configured to monitor the time duration during which the at least one wound dressing has been in use based on detecting an initial attainment of a negative pressure set point in the fluid flow path, the dressing identifier comprising the negative pressure set point. There is little motivation to alter the function of the controller of Askem to monitor time as described in the amended claim. Furthermore, there was no motivation to incorporate setpoints which are read from the dressing identifier embedded in the dressing. 
	Allen teaches a NPWT system as described in the previous action. Similarly to Askem, Allen provides no motivation to incorporate the amended features in the controller. Askem is further deficient in its lack of container detection features with further separates the instant application from this reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781